Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “moving unit” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a bearing unit bearing the object” in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In paragraph 36 of the specification, the “bearing unit” is described at least as a “stage” for bearing the object.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “to any places of the moving units” in line 3. There is insufficient antecedent basis for “the moving units” in the claim and it has not been established the moving unit even has any “place”.   For purposes of examination, this clause is understood to mean that the cooling unit is moved to –any place in connection with the moving unit-.

Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

§102: The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

¶103: The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Johansen (U.S. Patent Application Publication 2010/ 0078419) OR alternatively, are .
Regarding claim 1, Johansen discloses a method used for an axially adjustable light spot is applied to an object (Johansen, Fig. 1, can be seen that laser spot can be moved sideways), and the method for adjusting an axially adjustable light comprises: providing a light to generate an initial light spot (laser source 12);  5disposing an optical component (lens 18, an optical element, a mirror, is invariably used within 16 to change the direction of the light in the beam-steering  mechanism 16, as a typical example, see Costin, U.S. Patent 5,916,461, fig. 2 mirrors 222 and 226, column 5 lines 60,61 for typical elements that bend light and are described as “steering mechanisms”) in order to direct the initial light spot to form a projection light spot at an application point of the object, wherein at least one of a direction, an angle, a size, a focal point, and an optical path of the initial light spot is changed by the optical component; providing a driving unit (steering mechanism 16) in order to drive the optical component to adjust the 10projection light spot such that the projection light spot is the same or different in angle from the initial light spot (adjust the projection light, to have it move); and providing a moving unit (active beam path management system 30) to selectively change a position of the projection light spot applied at the application point of the object (it changes the position of the focus, to make sure the focus remains on the workpiece, a larger position to a smaller position.  Here, the “moving unit” is understood broadly as something that adjusts the position of the laser, as claimed.  In his specification, applicant gives an example of such a moving unit, and it is a stage controller, but that is just an example, and the language of the claim is very broad so it would be any kind of controller, even another optical element controller, as in this case.  It seems that applicant intends this unit to be a stage/workpiece controller).
However, it may be understood that Romashko is silent regarding “a moving unit to selectively change a position of the projection light spot applied at the application point of the object.  According to this understanding, then, that the ‘active beam path management system 30 with focusing lens 18 work with the ‘driving unit’ so they are essentially one unit (¶12, The change in the beam path 24 length from beam steering mechanism 16 to the work piece 20 can be compensated by moving the focusing lens 18 in concert with the beam steering mechanism 16 to provide active beam path management 30”).  In this understanding, changing a position of the projection light spot applied at the application point of the object would require something that could move the stage.
However, Romashko teaches such a moving unit to selectively change a position of the projection light spot applied at the application point of the object (fig. 1, element 101, controller logic to give stage movement commands, including getting position and velocity feedback; ¶0007, “the beam path of laser pulses may move relative to the substrate during the process of irradiation… This relative movement may include moving the substrate and/or moving the beam, although substrate motion on an X-Y stage in conjunction with a vertically oriented and stationary beam is a currently common approach”.)  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Johansen with Romashko, to add a conventional stage mover that would, in conjunction with the energy beam spot mover 
Regarding claim 4, Johansen in view of Romanshko teach all the limitations of claim but do not further explicitly teach a method wherein the moving unit is driven by the driving unit such that the moving unit is moved toward an X-axis, a Y-axis or a component direction thereof, or the moving unit is rotated with an angle.  However, Johansen teaches that that the moving unit (30) is specifically connected to the driving unit 16, working from the §102 rejection above (Johansen, ¶10, The process can include rapidly moving the focusing lens 18 in concert with the beam steering mechanism 16 to maintain a constant length beam path 24 between the focusing lens 18 and the work piece 20 at all times.”).  Thus, it would have been obvious to one having ordinary skill to connect processes in order to keep the relationship between the two mechanism constant and that when the steering unit adjusts, the moving unit does too, which seems to be the intent of Johansen.  Alternatively, if the moving unit is taught from Romanshko, again, based on the teachings above, it would have been obvious to have the driving unit move the moving unit, which moves the stage, as this has been a conventional way of controlling and moving a laser over a workpiece to get standard results – moving the workpiece and not the laser.

(Johansen, fig. 2, it is seen how the driving unit 16 rotates the light by alpha (α) to change the position on the workpiece).
	

Claim Rejections - 35 USC § 103
The text of the appropriate section of the U.S code is above.

Claim(s) 6 ,7 ,8 is/are rejected under 35 U.S.C. 103 as being obvious over Johansen (U.S. Patent Application Publication 2010/ 0078419) in view of Romashko (U.S. Patent Application Publication 2011/0210105).

Regarding claim 6, Johansen discloses an axially adjustable light spot system applied to an object, and the axially adjustable light spot system comprises:  30…;  10a light source unit disposed on a side of the bearing unit (Johansen fig. 1, 12, disposed on the side of the workpiece), and a light with an initial light spot is generated by the light source unit (fig. 1, initial light vertically down); an optical component (focusing lens 18, mirror disposed in 16 to change direction of the laser light) disposed of in an optical path between the light source unit and the bearing unit, at least one of a direction, an angle, a size, a focal point 5and an optical path of the initial light spot is changed by the optical component in order to form a projection light spot (see fig. 1, at least one of these, e.g. an angle, are changed); and  a driving unit (16 and 30) connected to the bearing unit 
Johansen does not disclose a bearing unit bearing the object; and wherein the driving unit (Johansen, 16 and 30) connected to the bearing unit and the optical component, and a driving signal is received by the driving unit in order to adjust at least one of a shift amounts, a shift velocity, a rotation moment and a rotation speed of the 10bearing unit and the optical component; and a processing unit connected to the driving unit, and the processing unit outputs the driving signal.  
Johansen, generally, is not concerned with control, as his invention is directed to the driving unit and controlling the focusing lens.  
However, Romanshko teaches a bearing unit (Romanshko, 100) bearing the object; and wherein the driving unit connected to the bearing unit (mechanical positioning system 23, for the stage) and the optical component (¶65 optical components AOBD) , and a driving signal (¶0026, “control means for determining the processing trajectory…and for generating commands to move the substrate along the processing trajectory, this is done via feedback, fig. 1)  is received by the driving unit in order to adjust at least one of a shift amounts, a shift velocity, a rotation moment and a rotation speed of the 10bearing unit and the optical component; and a processing unit system controller (fig. 4, system controller 401) connected to the driving unit, and the processing unit outputs the driving signal.
Johansen, 16 & 30) with the stage and controller of Romanshko, to have the controller control both the laser and the stage as it does in Romanshko (fig. 4, controller controlling mechanical positioning system 23 and laser system 1) but to also incorporate the driving units of Johansen (16 & 30) in order to have a quicker, more responsive laser control and one that moves the workpiece in a conventional way, via the stage (moving unit) or via the driving unit directly)


Regarding claim 7, Johansen in view of Romanshko teaches all the limitations of claim 6 and further teach a device wherein the light source unit is connected to the driving unit, and at least one of a shift amounts, a 15shift velocity, a rotation amount and a rotation speed of the light source unit is adjusted by the driving unit (Johansen, fig. 1, laser source 12 projects light through 18 and 30 and onto the workpiece).  

Regarding claim 8, Johansen in view of Romanshko teaches all the limitations of claim 6, as above, and further teaches a system wherein at least one operation of a rotation and a shift of the optical component is performed through the driving unit in order to form a projection light spot different in angle from the 20initial light spot (Johansen, fig. 2, it is seen how the driving unit 16 rotates the light by alpha (α) to change the position on the workpiece)..  



Regarding claim 2, Johansen and Romanshko teach all the limitations of claim 1, as above, but do not further teach a method used for an axially adjustable light spot 15comprising of providing a cooling unit to reduce the temperature of the application point after the projection light spot is applied onto the application point of the object.   However, Gonoe teaches a cooling unit (Fig. 1, ¶0004 Refrigerant nozzle 103 to form cooling spot ‘C’). Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Johansen and Romanshko with the teachings of Gonoe, in order to cool the spot where the laser processing is taking place already, and therefore, getting the piece to cool down quickly so that the workpiece is more quickly prepared for its next process.

Regarding claim 3, Johansen in view of Romanshko and Gonoe teach all the limitations of claim 2, as above, but do not further teach, in this combination, a method wherein the cooling unit is driven by the driving unit such that the cooling unit is moved to 20any places of the moving units.   However, Gonoe further teaches wherein the cooling unit is driven by the driving unit such that the cooling unit is moved to 20any places of the moving units (Gonoe, Fig. 2 element 54; ¶126 indicates that the beam spot and the cooling spot can move together).  Thus, it would have been obvious to one having 16) can move multiple things, including the optical element (focusing lens 18 moved via 30; this according to the §103 combination for claim 1) and the moving unit, as combined from Romanshko, would already be able to move the stage in coordination with the laser beam and cooling unit, as described in the §103 combination above.

Regarding claim 9, Johansen and Romanshko teach all the limitations of claim 6, as above, but do not further teach a device that comprises a cooling unit disposed on a side of the bearing unit, and a medium is generated by the cooling unit in order to reduce a heat energy generated by the projection light spot applied onto the object.  However, Gonoe teaches a cooling unit (Fig. 1, ¶0004 Refrigerant nozzle 103 to form cooling spot ‘C’) disposed on a side of the bearing unit (¶0155, table 26), and a medium is generated (¶0004, jet of refrigerant). Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Johansen and Romanshko with the teachings of Gonoe, in order to cool the spot where the laser processing is taking place already, and therefore, getting the piece to cool down quickly so that the workpiece is more quickly prepared for its next process.


25Regarding claim 10, Johansen and Romanshko teach all the limitations of claim 8, as above, but do not further teach a device that comprises a cooling unit disposed on Fig. 1, ¶0004 Refrigerant nozzle 103 to form cooling spot ‘C’) disposed on a side of the bearing unit (¶0155, table 26), and a medium is generated (¶0004, jet of refrigerant). Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Johansen and Romanshko with the teachings of Gonoe, in order to cool the spot where the laser processing is taking place already, and therefore, getting the piece to cool down quickly so that the workpiece is more quickly prepared for its next process.

Regarding claim 11, Johansen and Romanshko teach all the limitations of claim 9, as above, but do not further teach a device wherein the cooling 30unit is connected to the driving unit, and one operation of a rotation and a shift of the cooling unit is performed by the driving unit. However, Gonoe further teaches wherein the cooling unit is driven by the driving unit such that the cooling unit is moved to 20any places of the moving units (Gonoe, Fig. 2 element 54; ¶126 indicates that the beam spot and the cooling spot can move together).  Thus, it would have been obvious to one having ordinary skill in the art at the time of the filing to modify Johansen in view of Romanshko and Gonoe with a further teaching of Gonoe, to have the driving unit also move the cooling unit to keep their foci essentially together, seeing as how the driving unit of Johansen (16) can move multiple things, including the optical element (focusing lens 18 moved via 30; this according to the §103 combination for claim 1) and the moving unit, 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAWRENCE H SAMUELS whose telephone number is (571)272-2683. The examiner can normally be reached 9AM-5PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on 571-272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/LAWRENCE H SAMUELS/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761